Opinion issued January 21, 2010
 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01009-CR
____________

IN RE EDWIN CARL DEBROW, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed in this Court a pro se petition for writ of mandamus. (1) Relator
requests this Court to order the trial court judge to rule on his pro se motion to
dismiss/set aside his pending charge of possession of a prohibited item, a cellular
telephone, in a correctional facility.  We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator states in his petition that he is charged in the 12th
District Court of Walker County, Texas with the offense of
possession of a prohibited item, a cellular telephone, in a
correctional facility.  We note that relator has not served the
Honorable Donald L. Kraemer, presiding Judge, 12th District
Court, Huntsville, Walker County, Texas.